UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2010 Commission File Number: 1-14588 Northeast Bancorp (Exact name of registrant as specified in its charter) Maine 01-0425066 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Canal Street, Lewiston, Maine (Address of Principal executive offices) (Zip Code) (207) 786-3245 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subjected to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "accelerated filer”, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes_ No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As ofFebruary 10, 2011, the registrant had outstanding 3,310,173 shares of voting common stock, $1.00 par value per share and 195,351 shares of non-voting common stock, $1.00 par value per share. 1 Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets December 31, 2010 (Unaudited) and June 30, 2010 Consolidated Statements of Income (Unaudited) Three Days Ended December 31, 2010 89 Days Ended December 28, 2010 181 Days Ended December 28, 2010 Three Months Ended December 31, 2009 Six Months Ended December 31, 2009 Consolidated Statements of Changes in Stockholders' Equity (Unaudited) Three Days Ended December 31, 2010 181 Days Ended December 28, 2010 Six Months Ended December 31, 2009 Consolidated Statements of Cash Flows (Unaudited) Three Days Ended December 31, 2010 181 Days Ended December 28, 2010 Six Months Ended December 31, 2009 Notes to Unaudited Consolidated Financial Statements (Unaudited) Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure about Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. [Removed and Reserved] Item 5. Other Information Item 6. Exhibits 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) Successor Predecessor Company (1) Company (2) December 31, June 30, (Unaudited) (Audited) Assets Cash and due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Available-for-sale securities, at fair value Loans held-for-sale Loans receivable Residential real estate Commercial real estate Construction Commercial business Consumer Total loans, gross Less allowance for loan losses - Loans, net Premises and equipment, net Acquired assets, net Accrued interest receivable Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Intangible assets Bank owned life insurance Other assets Total assets $ $ 3 NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Continued) Successor Predecessor Company (1) Company (2) December 31, June 30, (Unaudited) (Audited) Liabilities and Stockholders' Equity Liabilities: Deposits Demand $ $ Savings and interest checking Money market Brokered time deposits Certificates of deposit Total deposits Federal Home Loan Bank advances Structured repurchase agreements Short-term borrowings Junior subordinated debentures issued to affiliated trusts Capital lease obligation Other borrowings Other liabilities Total liabilities Commitments and contingent liabilities Stockholders' equity Preferred stock, $1.00 par value, 1,000,000 shares authorized; 4,227 shares issued and outstanding at December 31, 2010 and June 30, 2010, liquidation preference of $1,000 per share 4 4 Voting common stock, at stated value, 13,500,000 shares authorized; 3,310,173 and 2,323,832 issued and outstanding at December 31, 2010 and June 30, 2010, respectively Non-voting common stock, at stated value, 1,500,000 shares authorized; 195,351 and 0 shares shares issued and outstanding at December 31, 2010 and June 30, 2010, respectively - Warrants Additional paid-in capital Unearned restricted stock award ) - Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. "Successor Company" means Northeast Bancorp and its subsidiary after the closing of the merger with FHB Formation LLC on December29, 2010. "Predecessor Company" means Northeast Bancorp and its subsidiary before the closing of the merger with FHB Formation LLC on December29, 2010. 4 NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share data) Successor Predecessor Company (1) Company (2) 3 Days 89 Days 181 Days Three Months Six Months Ended Ended Ended Ended Ended December 31, December 28, December 28, December 31, December 31, Interest and dividend income: Interest on loans $ Taxable interest on available-for-sale securities 41 Tax-exempt interest on available-for-sale securities 4 Dividends on available-for-sale securities - 16 26 20 27 Dividends on Federal Home Loan Bank and Federal Reserve Bank stock - 9 18 9 18 Other interest and dividend income 1 28 39 2 8 Total interest and dividend income Interest expense: Deposits 42 Federal Home Loan Bank advances 15 Structured repurchase agreements 23 Short-term borrowings 6 Junior subordinated debentures issued to affiliated trusts 6 Obligation under capital lease agreements 1 27 55 29 60 Other borrowings 1 36 75 57 Total interest expense 94 Net interest and dividend income before provision for loan losses Provision for loan losses - Net interest and dividend income after provision for loan losses 5 NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share data) (Continued) Successor Predecessor Company (1) Company (2) 3 Days 89 Days 181 Days Three Months Six Months Ended Ended Ended Ended Ended December 31, December 28, December 28, December 31, December 31, Noninterest income: Fees for other services to customers 14 Net securities gains - 5 17 15 43 Gain on sales of loans 49 Investment commissions 25 Insurance commissions 37 BOLI income 4 Bargain purchase gain - Otherincome 7 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense 28 Professional fees 10 Data processing fees 10 Intangible assets amortization 6 Merger expense 23 94 - - Other Total noninterest expense Income before income tax (benefit) expense Income tax (benefit) expense ) Net income $ Net income available to common stockholders $ Weighted-average shares outstanding Basic Diluted Earnings per common share: Basic $ Diluted $ See accompanying notes to unaudited consolidated financial statements. "Successor Company" means Northeast Bancorp and its subsidiary after the closing of the merger with FHB Formation LLC on December 29, 2010. "Predecessor Company" means Northeast Bancorp and its subsidiary before the closing of the merger with FHB Formation LLC on December 29, 2010. 6 NORTHEAST BANCORP AND SUBSIDIARY Consolidated Statements of Changes in Stockholders' Equity Periods Ended December 31, 2010, December 28, 2010 and December 31, 2009 (Unaudited) (Dollars in thousands) Accumulated Additional Unearned Other Preferred Stock Common Stock Paid-in Restricted Retained Comprehensive Predecessor Company (2): Shares Amount Shares Amount Warrants Capital Stock Earnings Income Total Balance at June 30, 2009 $
